       Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 1 of 89



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

ARGO (NO. 604) LIMITED                              §
    Plaintiff                                       §
                                                    §
                                                    §
v.                                                  §   CIVIL ACTION NO. _____________
                                                    §
                                                    §
ROCKPORT ASSOCIATES I, LLC; AND                     §
ROCKPORT COASTAL CARE CENTER                        §
    Defendants                                      §

                  ORIGINAL COMPLAINT TO COMPEL ARBITRATION


         Plaintiff, Argo (No. 604) Limited (hereinafter “Plaintiff” or “Argo”), petitions this Court

to compel arbitration in this matter and shows the Court the following:

                                 PRELIMINARY STATEMENT

         1.     This matter involves the arbitration of disputes arising under a commercial

property insurance policy, Policy No. B1263EW0004816 (the “Policy”), issued by Plaintiff to

Defendants, Rockport Associates I, LLC and Rockport Coastal Care Center (collectively,

“Defendants” or “Insureds”). A dispute has arisen between the parties regarding the amount of

loss under the Policy and the allocation of proceeds between the Defendants/Insureds, among

other things.

         2.     The Policy contains a valid arbitration clause that falls under the Convention on

the Recognition and Enforcement of Foreign Arbitral Awards, (also known as the

“Convention”). Plaintiff invoked the arbitration provision in the Policy and named Andrew

Lehrman as its arbitrator on or about March 27, 2019. Defendant, Rockport Coastal Care, joined

in the designation on its own behalf, only. To date, however, Defendant Rockport Associates I,

LLC (the insured-landlord) has refused to appoint an arbitrator. Despite Plaintiff’s efforts,



PD.27874340.1
       Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 2 of 89



progress toward arbitration has completely stalled. Accordingly, Plaintiff, on its own behalf and

on behalf of the subscribers to the remaining percentages of the risk, respectfully asks that this

Court compel arbitration of all disputes among the parties arising under the Policy.

         3.     Plaintiff reserves all rights under the Policy and applicable law.

                                             PARTIES

         4.     Plaintiff Argo (No. 604) Limited is a capital provider to Syndicate 1200, which is

one of many syndicates that transact business in the marketplace known as Lloyd’s of London.

Syndicate 1200 underwrote 15% of the policy of insurance at issue in this action, and thus

subscribed to 15% of the risk on that policy. Argo is incorporated, registered, and with its

principal place of business in London, England (United Kingdom). A federal court action

brought by Argo is proper and binding on all subscribing syndicates as though they were parties

to the action. See Corfield v. Dallas Glen Hills, LP, 355 F.3d 853, 864 (5th Cir. 2003);

Underwriters at Lloyd's, London v. Osting-Schwinn, 613 F.3d 1079, 1091-92 (11th Cir. 2010)

(dicta agreeing with and endorsing holdings in Corfield and similar cases).

         5.     Defendant Rockport Coastal Care (the insured-tenant) is a Texas corporation with

its principal place of business located in Rockport, Texas. Defendant Rockport Coastal Care may

be served via its registered agent for service of process, Bradley S. McDonald, at 1004 S. Young

Street, Rockport, Texas 78382.

         6.     Defendant Rockport Associates I, LLC (the insured-landlord) is a Texas limited

liability company with its principal place of business in Northbrook, Illinois. Defendant

Rockport Associates I, LLC may be served through its registered agent for service of process,

Randyl Meigs, at 777 Main St., Ste. 1300, Fort Worth, Texas 76102.




                                                -2-
PD.27874340.1
       Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 3 of 89



                                JURISDICTION AND VENUE

         7.     The Policy contains a valid arbitration clause that falls under the Convention on

the Recognition and Enforcement of Foreign Arbitral Awards, (also known as the

“Convention”). Therefore, this Court has original jurisdiction pursuant to 9 U.S.C. §§ 202, 203

and 205 and 28 U.S.C. § 1331.

         8.     Venue is proper in the United States District Court for the Southern District of

Texas, Corpus Christi Division because a Defendant either resides or has its principal place of

business in this District.

                                 GENERAL ALLEGATIONS

         9.     Commercial property policy no. B1263EW0004816 was issued to Defendants for

the period November 1, 2016 – November 1, 2017.               Subject to certain terms, conditions,

limitations and exclusions, the Policy provided commercial property coverage to a commercial

building located at 1004 Young Street, Rockport, Texas 78382 ( “Insured Property”). A true and

correct copy of the Policy is attached hereto as Exhibit A.

         10.    Defendants submitted a claim on or about September 5, 2017 under the Policy for

damage to the Insured Property that allegedly occurred on or about August 25, 2017 as a result of

Hurricane Harvey. The claim had three coverage components: (1) building damage, (2) business

personal property, and (3) business interruption.

         11.    To date, Plaintiff and the other insurers have issued claim payments totaling

$1,519,415.45, including (1) $500,000 as a general advance for building damage, (2)

$119,415.45 ACV for business personal property, and (3) $900,000 (policy limit) for business

interruption.

         12.    This matter involves (1) a dispute between Plaintiff and Defendant Rockport




                                               -3-
PD.27874340.1
       Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 4 of 89



Associates I, LLC (the insured-landlord) regarding the claim for building damage, (2) a dispute

between Plaintiff and Defendant Rockport Coastal Care (the insured-tenant) regarding the

inclusion of a leased copier in the business personal property claim, and (3) a dispute between

the two Defendants/Insureds regarding the allocation of claim payments for business interruption

coverage.

         13.    The Policy provides for arbitration where the parties are unable to agree

“regarding any aspect of this Policy.” The Policy states, in relevant part, as follows:

                                             LOSS CONDITIONS

                                                       ***

                                                ARBITRATION

                If the Insured and Underwriters fail to agree in whole or in part regarding any
                aspect of this Policy, each party shall, within ten (10) days after the demand in
                writing by either party, appoint a competent and disinterested arbitrator and the
                two chosen shall before commencing the arbitration select a competent and
                disinterested umpire. The arbitrators together shall determine such matters in
                which the Insured and the Underwriters shall so fail to agree and shall make an
                award thereon, and if they fail to agree, they will submit their differences to the
                umpire and the award in writing of any two, duly verified, shall determine the
                same.

                The Parties to such arbitration shall pay the arbitrators respectively appointed by
                them and bear equally the expenses of the arbitration and the charges of the umpire.

Exhibit A.

         14.    On or about March 27, 2019, Plaintiff invoked the Policy’s arbitration provision,

appointed Andrew Lehrman as arbitrator, and requested that Defendants communicate their

selection of arbitration within ten days, as required by the Policy. See Exhibit B. Defendant,

Rockport Coastal Care, joined in appointing Mr. Lehrman as arbitrator. To date, however,

Defendant Rockport Associates I, LLC has refused to appoint an arbitrator.

         15.    As a result, the parties have reached an impasse and must now seek the

intervention of this Honorable Court in order to move this matter toward arbitration and




                                                      -4-
PD.27874340.1
       Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 5 of 89



ultimately reach a final resolution of this stagnated Hurricane Harvey claim.

                          PETITION TO COMPEL ARBITRATION

         16.    Pursuant to 9 U.S.C. § 206, “[a] court having jurisdiction under this chapter may

direct that arbitration be held in accordance with the agreement at any place therein provided for,

whether that place is within or without the United States. Such court may also appoint arbitrators

in accordance with the provisions of the agreement.” Plaintiff hereby respectfully petitions this

Honorable Court to direct that arbitration be held in accordance with the arbitration agreement

found in the Policy, which is quoted above in ¶ 13 and incorporated herein by reference.

         17.    In keeping with the Policy’s terms, Plaintiff further requests that this Court direct

the parties to advise one another of their selection of arbitrator within ten days of this Court

issuing the order requested in ¶ 16 above, which is incorporated herein by reference.

                                 CONCLUSION AND PRAYER

         18.    Despite a thorough investigation and adjustment process, the passage of over two

years, and claim payments issued in excess of one-point-five-million dollars, the insurance claim

underlying this matter continues to languish painfully despite the parties’ best efforts to work

toward final resolution. One long-outstanding issue is the allocation of the claim payment for

business interruption coverage between the Insureds, which has left Plaintiff and the other

insurers in the position of being unable to make a claim payment despite a willingness to do so.

         19.    Accordingly, Plaintiff respectfully requests that this Honorable Court issue an

order compelling arbitration of all disputes among the parties arising under the Policy, and that

this Honorable Court grant such other relief as it deems just and proper. A proposed order is

attached hereto as Exhibit C.




                                                -5-
PD.27874340.1
       Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 6 of 89



                                            Respectfully submitted,


                                            By: /s/ Paige C. Jones________________
                                                    Paige Jones; TBN 24054609
                                                    Mark Broom; TBN 24116133
                                                    PHELPS DUNBAR LLP
                                                    115 Grand Avenue, Ste. 222
                                                    Southlake, Texas 76092
                                                    Telephone: (817) 488-3134
                                                    Telecopier: (817) 488-3214
                                                    Email: jonesp@phelps.com

                                            ATTORNEYS FOR PLAINTIFF, ARGO (NO.
                                            604) LIMITED




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically filed with the Clerk of the United
States District Court for the Southern District of Texas pursuant to its electronic case filing
system (ECF). The ECF sent a “Notice of Electronic Filing” to the attorneys of record who have
consented to accepting service via this method.


                                                          /s/ Paige C. Jones________________
                                                           Paige C. Jones




                                             -6-
PD.27874340.1
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 7 of 89




                  EXHIBIT A
                            Policy
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 8 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 9 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 10 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 11 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 12 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 13 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 14 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 15 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 16 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 17 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 18 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 19 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 20 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 21 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 22 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 23 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 24 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 25 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 26 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 27 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 28 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 29 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 30 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 31 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 32 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 33 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 34 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 35 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 36 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 37 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 38 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 39 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 40 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 41 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 42 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 43 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 44 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 45 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 46 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 47 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 48 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 49 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 50 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 51 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 52 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 53 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 54 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 55 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 56 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 57 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 58 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 59 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 60 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 61 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 62 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 63 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 64 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 65 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 66 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 67 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 68 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 69 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 70 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 71 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 72 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 73 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 74 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 75 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 76 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 77 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 78 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 79 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 80 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 81 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 82 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 83 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 84 of 89
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 85 of 89




                   EXHIBIT B
          Letter Invoking Arbitration
     Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 86 of 89


                                                      Louisiana │ Mississippi │ Texas │ Florida │ Alabama │ North Carolina | London




     PAIGE C. JONES
               Partner
        Admitted in Texas
     Mississippi and Oklahoma
                                                         March 27, 2019
          (817) 305-0323                                                                                        19245-0546
     jonesp@phelps.com



VIA E-MAIL

Robert A. Rosin
Rockport Associates I, LLC
555 Skokie Blvd., Suite 350
Northbrook, IL 60062
rrosinlaw@ameritech.net

Jeffrey J. Burley
Siebman Forrest
Federal Courthouse Square
300 N. Travis Street
Sherman, Texas 75090
jeffburley@siebman.com

         Re:           Named Insured:           Property Risk Services Management, Inc.
                       Members:                 Rockport Associates, I, LLC
                                                Rockport Coastal Care Center
                       Policy No.:              B1263EW0004816
                       Date of Loss:            August 25, 2017 (CAT #1743 – Hurricane Harvey)
                       Loss Location:           1004 Young Street, Rockport, Texas 78382


Dear Gentlemen:

        As you know, we have been retained by Certain Underwriters at Lloyd’s subscribing to
Policy No. B1263EW0004816 and Sirius International Insurance Corporation UK Branch
(collectively, “Insurers”) to provide legal advice to them regarding the above-referenced claim. To
date, Insurers have issued payments totaling $1,519,415.45. However, only a single check in the
amount of $500,000.00 has been negotiated. The remaining checks, which total $1,019,415.45,
are, or will soon be, stale.

        We understand that the members, Rockport Associates, I, LLC and Rockport Coastal Care
Center, have failed to agree regarding the distribution of certain Policy proceeds. Accordingly,
Insurers have elected to invoke the Policy’s Arbitration Clause for all matters relating to the Policy
or the claim, in which two or more of the parties have failed to agree.



                                                     COUNSELORS AT LAW
          115 Grand Avenue, Suite 222 | Southlake, Texas 76092-7626 | 817-488-3134 | 817-488-3214 Fax | phelpsdunbar.com



PD.25753556.1
     Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 87 of 89

March 27, 2019
Page 2

        The Policy provides for the binding arbitration as follows:

                                             LOSS CONDITIONS

                                                       ***

                                                ARBITRATION

                If the Insured and Underwriters fail to agree in whole or in part regarding any
                aspect of this Policy, each party shall, within ten (10) days after the demand in
                writing by either party, appoint a competent and disinterested arbitrator and the
                two chosen shall before commencing the arbitration select a competent and
                disinterested umpire. The arbitrators together shall determine such matters in
                which the Insured and the Underwriters shall so fail to agree and shall make an
                award thereon, and if they fail to agree, they will submit their differences to the
                umpire and the award in writing of any two, duly verified, shall determine the
                same.

                The Parties to such arbitration shall pay the arbitrators respectively appointed by
                them and bear equally the expenses of the arbitration and the charges of the
                umpire.

        Insurers appoint Andrew Lehrman (https://www.albmlaw.com/Attorney-Profiles/Andrew-
J-Lehrman.shtml) to serve as arbitrator as provided in the Policy. Please advise within ten (10)
days who Rockport Associates, I, LLC and Rockport Coastal Care Center appoint as their
arbitrator(s).

       Please be advised that Insurers continue to reserve all rights afforded to them under the
Policy and Texas law.

        We look forward to hearing from you.

                                                    Sincerely yours,

                                                    PHELPS DUNBAR LLP



                                                    Paige C. Jones




PD.25753556.1
Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 88 of 89




                  EXHIBIT C
                    Proposed Order
      Case 2:20-cv-00027 Document 1 Filed on 01/28/20 in TXSD Page 89 of 89



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 ARGO (NO. 604) LIMITED                                §
     Plaintiff                                         §
                                                       §
                                                       §
 v.                                                    §   CIVIL ACTION NO. _____________
                                                       §
                                                       §
 ROCKPORT ASSOCIATES I, LLC; AND                       §
 ROCKPORT COASTAL CARE CENTER                          §
     Defendants                                        §

                            ORDER TO COMPEL ARBITRATION


        IT IS ORDERED: The relief sought by Plaintiff, ARGO (NO. 604) Limited (hereinafter

“Plaintiff” or “ARGO”) in its Original Complaint to Compel Arbitration is granted. Pursuant to

the authority granted to this Court under 9 U.S.C. § 206, the parties are hereby directed to proceed

with arbitration in accordance with the arbitration agreement found in the insurance policy that

underlies the disputes in this matter. Per the arbitration agreement in the subject insurance policy,

all parties are further directed to select an arbitrator and advise the other parties of their selection

within 10 days of the issuance of this Order.




Date: _________________                         Signature: ________________________________




PD.27892190.1
